ORDER
The Disciplinary Review Board on July 13, 1998, having filed with the Court its decision concluding that by way of reciprocal *403discipline, INA P. SCHIFF of ASHBURN, VIRGINIA, who was admitted to the bar of this State in 1975, and who was temporarily suspended from practice by Order of this Court dated August 7, 1997, and who remains suspended at this time, should be suspended from the practice of law for a period of eighteen months for violating RPC 3.3(a)(1) (knowingly making a false statement of material fact or law to a tribunal), conduct for which respondent was suspended from practice in the State of Rhode Island for a period of eighteen months, and good cause appearing;
It is ORDERED that INA P. SCHIFF is suspended from the practice of law for a period of eighteen months and until further Order of the Court, retroactive to August 7,1997; and it is further
ORDERED that prior to consideration of any application for reinstatement to practice, respondent shall submit proof that she has cooperated fully with the Office of Attorney Ethics in its investigation of an overdraft on respondent’s attorney trust account; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of her suspension and that she comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.